DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-23 were pending and were rejected in a previous non-final office action. Claims 1-2, 4-8, 12, 14, 18-19, and 21-23 were amended, and claim 3 was canceled. Claims 1-2 and 4-23 remain pending and are examined in this office action. 

Priority
The examiner makes note that while this application is a CIP of application no. 15/473,429 filed 3/29/2017 which claims priority to application no. 14/341,610 filed 7/25/2014, all claims in this application include new subject matter not disclosed in full by the parent applications and therefore are given a priority date of 3/20/2018. 

Response to Arguments
35 USC § 112(f): 
The 112(f) interpretations applied to claim 14 are maintained and are not addressed in the remarks. 
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-23 (pgs. 1-3 of remarks filed 10/13/2021) have been fully considered but they are not persuasive. 
Applicant first argues that the claimed invention is not directed to a judicial exception under Step 2A when all the recited claim elements are considered together, and they do not in response to detecting that the monitored GPS location of the mobile device is at the rental pickup location. Furthermore, while the claim recites using the GPS location to confirm whether the customer is at the rental pickup location, there is no particular mechanism for even determining the GPS location in the claim. Instead, the mobile device is only required to “share its GPS location” which under the broadest reasonably interpretation just amounts to the use of computer devices in their ordinary capacities (i.e. receiving or transmitting of data) as is described in MPEP 2106.05(f), which is not sufficient to integrate an abstract idea into a practical application or amount to significantly more but instead indicates that the claimed invention amounts to mere instructions to apply the abstract idea on generic computers. Therefore, the examiner maintains that the claims as currently recited are still directed to an abstract idea under Step 2A (incl. Prong One and Prong Two). 
Applicant further argues that the claimed invention is eligible under Step 2B for the reasons set forth in Applicants’ responses to previous office actions…and indicates the claims in response to detecting that the monitored GPS location of the mobile device is at the rental pickup location. The recitation of using the GPS location to confirm whether the customer is at the rental pickup location includes no mechanism for even determining the GPS location in the claim. Instead, the mobile device is only required to “share its GPS location” which under the broadest reasonably interpretation just amounts to the use of computer devices in their ordinary capacities to receive or transmit information that is used to carry out the performance of the abstract idea as is described in MPEP 2106.05(f), which is not without significantly more under Step 2B.
However, please see the examiner’s suggestions in the § 101 rejection below for furthering prosecution regarding the § 101 rejection.
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-23 (pgs. 3-23 of remarks) have been fully considered and they are persuasive. Applicant’s amendments have overcome the known prior art for the reasons discussed in the “Novelty/Non-Obviousness” section below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input component operative to receive information from a mobile device…” in claim 14 (appears described in ¶ 56, ¶ 65 of applicant’s specification)
“an output component operative…to display…” in claim 14 (appears described in ¶ 56, ¶ 98 of applicant’s specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
(Step 2A Prong One) The claims recite limitations for “storing reservation information associated with a customer reservation of a rental vehicle to be dispatched from a rental pickup location at a scheduled pickup time; before the customer agrees to the terms and conditions of the rental, advising the customer that a mobile device will be required to pick up the rental vehicle; before the customer agrees to the terms and conditions of the rental, using GPS location information to confirm that the customer is at the rental pickup location; prompting the customer to capture an image of the customer's driver's license and to upload the driver's license image, wherein the driver's license image includes a photograph of the customer; and prompting the customer to capture a current image of the customer and to upload the customer image; and using 
(Step 2A Prong One – Continued) The limitations claims 1-2 and 4-23 above, at their core, amount to processes for storing reservation information associated with a customer reservation, prompting the customer to capture and upload information such as images of the customer's driver's license and a current image of the customer when the customer is at a pickup location, and using the information to verify the identity of the customer to pick up the rental vehicle.” These processes under the broadest reasonable interpretation, covers commercial or legal interactions and managing personal behavior, and relationships or interactions between people. Under the 2019 PEG and October 2019 Update, claims which recite commercial interactions or managing interactions between people fall into the “certain methods of organizing human activity” category of abstract ideas. Therefore, since the claims under the broadest reasonable interpretation, covers concepts relating to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), the claims fall under the “certain methods of organizing human activity” category of abstract ideas. See MPEP 2106.04(a)(2)(II). 
(Step 2A Prong Two) The judicial exception is not integrated into a practical application because the claims merely recite instructions to apply the abstract idea (i.e. apply it) using generic computer elements (i.e. computer database and rental management computer system of claims 1 and 14). While claim 14 additionally recites “an input component” and “an output component,” these elements are also merely generically recited computer components of the “rental caused to display interface elements and provides information to the rental management computer system or is provided a prompt from the rental management computer system. Additionally, while claims 1 and 14 recite causing the mobile device to display interface elements after confirming the customer is at the rental location, these steps merely require generic implementation of user interfaces that at best link the performance of the abstract idea to a particular technological environment as claimed. These user interface elements are displayed “after confirming the customer is at the rental location…” which merely specifies when it occurs rather than specifying that the display of the user interface is somehow technologically tied to the monitoring of a GPS location of the user’s mobile device and displays the user interface elements in response to detecting that the monitored GPS location of the mobile device is at the rental pickup location. Furthermore, while the claim recites using the GPS location to confirm whether the customer is at the rental pickup location, there is no particular mechanism for even determining the GPS location in the claim. Instead, the mobile device is only required to “share its GPS location” which under the broadest reasonably interpretation just amounts to the use of computer devices in their ordinary capacities (i.e. receiving or transmitting of data) as is described in MPEP 2106.05(f), which is not sufficient to integrate an abstract idea into a practical application or amount to significantly more but instead indicates that the claimed invention amounts to mere instructions to apply the abstract idea on generic computers. Regarding claims 2, 4 and 15-16, using GPS location, location information associated with the image, or surroundings of an image (there is no technological mechanism describing how including the surroundings determines a 
(Step 2B) Claims 1-2 and 4-23 do not recite anything that amounts to significantly more than the abstract idea, whether considered alone or in an ordered combination. As mentioned above, all of the functions being performed by the rental management computer system (including the input and output components) and using the computer database and mobile device are recited at a high level of generality and are merely invoked as tools for performing the abstract idea recited in the claims. Therefore the independent claims 1 and 14 merely recite instructions to apply the abstract idea (i.e. “apply it”) using general computers. Furthermore, while claims 1 and 14 now recite causing the mobile device to display interface elements after confirming the customer is at the rental location, these steps merely require generic implementation of user interfaces that at best link the performance of the abstract idea to a particular technological environment as claimed. These user interface elements are displayed “after confirming the customer is at the rental location…” which merely specifies when it occurs rather than specifying that the display of the user interface is somehow technologically tied to the monitoring of a GPS location of the user’s mobile device and displays the user interface elements in response to detecting that the monitored GPS location of the mobile device is at the rental pickup location. The recitation of using the GPS location to confirm whether the customer is at the rental pickup location includes no mechanism for even determining the GPS location in the claim. Instead, the mobile device is only required to “share its GPS location” which under the broadest reasonably interpretation just amounts to the use of computer devices in their ordinary capacities to receive or transmit information that is used to carry out the performance of the abstract idea as is described in MPEP 2106.05(f), which is not sufficient to amount to significantly more but instead indicates that the claimed invention amounts to mere instructions to apply the abstract idea on generic computers. As mentioned above, the functions and elements Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, as the claims recite certain methods of organizing human activity, the additional elements do not integrate the judicial exception into a practical application, and the claims do not recite anything that amount to significantly more than the abstract idea, claims 1-2 and 4-23 are ineligible. 
Examiner’s Note: Purely as a suggestion, should applicant wish to amend the claims to specify a particular mechanism and positive steps where ta GPS/location tracking element of the mobile device determines the GPS locations and also specify that the user interface elements are displayed by the mobile device directly in response to (i.e. triggered by) the determination that the GPS location of the mobile device is at the rental pickup location, it would further 

Novelty/Non-Obviousness
Claims 1-2 and 4-23 are novel and non-obvious for the following reasons: 
Regarding independent claims 1 and 14, US 20170039489 A1 to Reh (previously cited) teaches a method of renting vehicles using a mobile device (Reh: ¶ 0003-0007) including storing customer rental reservations in a database (Reh: ¶ 0055) to be picked up at a pickup location/time (Reh: ¶ 0058, ¶ 0077, ¶ 0140), the database being accessed by a rental server (Reh: ¶ 0055, ¶ 0057, ¶ 0058, ¶ 0065), the rental server sending a reminder to the customer to open an application on the mobile device to pickup the rental vehicle (Reh: Fig. 25, ¶ 0114-0115; also see ¶ 0118-0127 and ¶ 0103), sensing that the customer mobile device is nearby the vehicle (Reh: ¶ 0080-0083, ¶ 0086), concluding that the person bearing the mobile device near the rental vehicle is the same as the customer who made the reservation (Reh: ¶ 0082-0084), and prompting the customer to capture of a photo of the customer’s driver’s license that includes a photo of the customer when near the vehicle on a graphical user interface (Reh: ¶ 0142; also see ¶ 0087, ¶ 0099, and Fig. 38a, 39a, and 39c), and using the uploaded driver’s license image and the reservation information to verify and approve the customer to pick up the rental vehicle (Reh: ¶ 0083, ¶ 0142, ¶ 0087, ¶ 0089). Reh also teaches using GPS to determine customer’s proximity to the vehicle (Reh: ¶ 167-168), and prompting the customer via the mobile device to confirm that the customer is at the rental return location (Reh: Figure 34). 
US 20150032487 A1 to Shoen teaches an identity verification method/system for use in rentals including: prompting a customer to capture a photo of their driver’s license (Shoen: ¶ 0007-0009 generally; also see in particular ¶ 0040), and then also requiring the user to capture a current image of the customer in order to authorize the customer for a rental transaction (Shoen: ¶ 0007-0009 generally; also see in particular ¶ 0042-0043). Shoen also teaches using an uploaded customer image to verify the identity of the customer before approving the customer for the rental transaction (Shoen: ¶ 42-44; also generally ¶ 45-54). Shoen also teaches associating GPS information with a captured image of the customer (Shoen: ¶ 0044, ¶ 0051; also see ¶ 0010).
US 20110276484 A1 to Pearson teaches prompting a user to capture a current image of the customer to upload alongside one or more identification documents (Pearson: ¶ 0031-0032 and Fig. 3; also see ¶ 0033-0034 and ¶ 0051), and also using the uploaded customer image to verify the identity of the customer for approving the transaction (Pearson: ¶ 0031-0032, Fig. 3 and ¶ 0034-0035, ¶ 0051).
However, the previously cited references above fail to teach, in combination, the limitations for advising the customer a mobile device is required to pickup the vehicle prior to the customer agreeing the terms and conditions of the rental, displaying a dispatch option that is selected by the customer to share the GPS location of the mobile device, wherein confirming the customer is at the rental pickup location using GPS location from the mobile device causes the mobile device to display the interface elements for capturing and uploading the customer’s driver’s license (i.e. the display of the user interface elements used to capture and upload a customer’s driver’s license to the server are in some manner triggered by the GPS location of the mobile device being located at the pickup location of the rental vehicle). At best, the cited references teach the uploading of an image by the customer when the customer is performing a 
US 20150019304 A1 to Vakili (newly cited) teaches that a renter may perform a rental agreement using their mobile device, and that the rental agreement may enable the renter’s smartphone GPS function during the rental period via a mobile application (Vakili: ¶ 0017). Foreign patent publication WO 2014152916 A2 (newly cited) also teaches using GPS tracking on a user’s mobile device the mobile application can automatically prompt the customer as to whether he/she will soon be pickup his/her reserved rental vehicle (¶ 0146); and NPL Reference U (newly cited on PTO-892) teaches a mobile car rental/car sharing system that uses a driver’s license to verify a renter’s identity while maintaining anonymity/privacy (Luo: Pgs. 97-98). However, none of these newly cited references cure the deficiencies above. 
Other references relevant to the application and already previously include: US 20110173041 A1 to Breitenbach (which teaches in ¶ 0102 confirming that a customer is at a particular location via capturing by the customer an image including customer’s surroundings), US 10579780 B1 to Carlos (which teaches in Col. 9: 63 – Col. 10, authentication of a customer’s identifier (such as a driver’s license) by prompting the customer to take and upload a selfie of the customer holding the driver’s license near their face); US 20180204279 A1 to Painter (which teaches in ¶ 0099-0100 capturing and uploading a photo of a driver license may include capturing and uploading a photo of the barcode of the license); US 9240990 B1 to Ruma (which teaches in Col. 6 lines 4-15, capturing and uploading a picture of a secondary identification); US 20130325521 A1 to Jameel (which teaches in  ¶ 0095, that a driver must have an in-state driver’s license in order to rent a particular vehicle); US 20190095877 A1 to Li (which teaches in ¶ 0046, ¶ 0054-0055, prompting the customer to use their mobile device to capture images of the 
Still, while the references above teach various individual elements of the claimed invention, no combination of the references above render claims 1 or 14 obvious when considered as a whole and in the particular order of operations claimed. Claims 2, 4-13, and 15-23 are also novel and non-obvious as they depend from claims 1 and 14. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                   

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628